The Full Commission has reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner George T. Glenn, II and the briefs and arguments on appeal.  The appealing party has shown good ground to reconsider the evidence.  Having reconsidered the evidence of record and pursuant to its authority under G.S. § 97-85, the Full Commission VACATES the prior Opinion and Award and hereby ORDERS that this case be REMANDED to a Deputy Commissioner for a hearingde novo.
Additionally, the Full Commission declines to rule upon Plaintiff's Motion to have Counsel for Defendant Disqualified as being premature.  Accordingly, this issue shall also be decided upon remand by the Deputy Commissioner.
Each side shall pay its own costs.
                                  S/_________________________ CHRISTOPHER SCOTT COMMISSIONER
CONCURRING:
S/______________________ RENÉE C. RIGGSBEE COMMISSIONER
S/______________________ DIANNE C. SELLERS COMMISSIONER